DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/26/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ilan Barzilay on 1/25/2022.

	The Application has been amended as follows:
	In The Claims:

21, (Currently Amended) A computer-implemented method performed by a networked computing device connected to a first electronic device over a network, the computer-implemented method comprising:
receiving, from [[a]] the first electronic device, first data representing a natural language input;
determining, based at least in part on the first data, a second electronic device associated with the first electronic device; 
determining second data representing a first response to the natural language input;
determining third data representing a second response to the natural language input;
sending, to the first electronic device, the second data, such that the first response is output by a speaker of the first electronic device; and
sending, to the second electronic device, the third data, such that the second response is output by the second electronic device.

31.	(Currently Amended)  A network accessible computing system comprising:
at least one communication component configured to communicate with a first electronic device over a computing network;
at least one processor; and
at least one memory comprising instructions that, when executed by the at least one processor, cause the system to:
receive, from [[a]] the first electronic device, first data representing a natural language input;
determine, based at least in part on the first data, a second electronic device associated with the first electronic device; 
determine second data representing a first response to the natural language input;
determine third data representing a second response to the natural language input;
send, to the first electronic device, the second data, such that the first response is output by a speaker of the first electronic device; and
send, to the second electronic device, the third data, such that the second response is output by the second electronic device.

32.	(Currently Amended) 	The network accessible computing system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
perform text-to-speech processing to determine output audio data representing the second response,
wherein the first data comprises the output audio data.

33.	(Currently Amended) 	The network accessible computing system of claim 31, wherein the first response indicates that the second electronic device is to output data responsive to the natural language input.

34.	(Currently Amended) 	The network accessible computing system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
determine the third data comprises image data; and
determine the second electronic device comprises a display component,
wherein the instructions that cause the system to send the third data to the second electronic device are based at least in part on the third data comprising image data and the second electronic device comprising a visual display component.

35.	(Currently Amended) 	The network accessible computing system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
determine the third data comprises image data; and
determine the first electronic device does not comprise a display component;
wherein the instructions that cause the system to send the third data to the second electronic device are based at least in part on the third data comprising image data and the first electronic device not comprising a visual display component.

36.	(Currently Amended) 	The network accessible computing system of claim 31, wherein the instructions that cause the system to determine the second electronic device is associated with the first electronic device comprise instructions that, when executed by the at least one processor, further cause the system to:
process stored data to determine an association between the first electronic device and the second electronic device.

37.	(Currently Amended) 	The network accessible computing system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
process the first data to determine a portion of the first data representing a response destination; and
determine the portion corresponds to the second electronic device.

38.	(Currently Amended) 	The network accessible computing system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
determine the third data based at least in part on the second electronic device.

39.	(Currently Amended) 	The network accessible computing system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
determine state data corresponding to the second electronic device,
wherein sending the third data to the second electronic device is based at least in part on the state data.

40.	(Currently Amended) 	The network accessible computing system of claim 31, wherein the system comprises a backend computing system connected to the first electronic device over a network.

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 21, the prior art of record fails to disclose singly or incombination or render obvious a computer-implemented method performed by a networked computing device connected to a first electronic device over a network, the computer-implemented method comprising:
receiving, from [[a]] the first electronic device, first data representing a natural language input;
determining, based at least in part on the first data, a second electronic device associated with the first electronic device; 
determining second data representing a first response to the natural language input;
determining third data representing a second response to the natural language input;
sending, to the first electronic device, the second data, such that the first response is output by a speaker of the first electronic device; and
sending, to the second electronic device, the third data, such that the second response is output by the second electronic device.
Park (US 2014/0012587) and Okubo et al. (US 2016/0373269) are the closest prior art relating to the Applicant's claimed invention
Park discloses a method of connecting a service between a device and at least one other device is provided. The method includes recording, by the device, a user voice input in a state where a voice command button has been input, outputting first information based on the recorded user voice when an input of the voice command button is cancelled, receiving, by the device, second information corresponding to the first information, recognizing a service type according to the first information and the second information, connecting the device to a subject device in an operation mode of the device determined according to the recognized service type, and performing a service with the connected subject device.
Okubo discloses a first device is installed at a first location in a first space visible to a user. A second device is installed at a second location in a second space not visible to the user. A device control method acquires line-of-sight information indicating a line-of-sight direction of the user from a camera. The line-of-sight direction of the user is determined based on the line-of-sight information. In a case where the line-of-sight direction indicates a third location other than the first location, the second device is identified as an object of control. Sound data indicating speech of the user is acquired from a microphone, a control command corresponding to the sound data is generated, and the control command is transmitted to the object of control.
The prior art do not disclose or render obvious the amended features.

With respect to claim 31, the prior art of record fails to disclose singly or incombination or render obvious a network accessible computing system comprising:
at least one communication component configured to communicate with a first electronic device over a computing network;
at least one processor; and
at least one memory comprising instructions that, when executed by the at least one processor, cause the system to:
receive, from [[a]] the first electronic device, first data representing a natural language input;
determine, based at least in part on the first data, a second electronic device associated with the first electronic device; 
determine second data representing a first response to the natural language input;
determine third data representing a second response to the natural language input;
send, to the first electronic device, the second data, such that the first response is output by a speaker of the first electronic device; and
send, to the second electronic device, the third data, such that the second response is output by the second electronic device.
Park (US 2014/0012587) and Okubo et al. (US 2016/0373269) are the closest prior art relating to the Applicant's claimed invention
Park discloses a method of connecting a service between a device and at least one other device is provided. The method includes recording, by the device, a user voice input in a state where a voice command button has been input, outputting first information based on the recorded user voice when an input of the voice command button is cancelled, receiving, by the device, second information corresponding to the first information, recognizing a service type according to the first information and the second information, connecting the device to a subject device in an operation mode of the device determined according to the recognized service type, and performing a service with the connected subject device.
Okubo discloses a first device is installed at a first location in a first space visible to a user. A second device is installed at a second location in a second space not visible to the user. A device control method acquires line-of-sight information indicating a line-of-sight direction of the user from a camera. The line-of-sight direction of the user is determined based on the line-of-sight information. In a case where the line-of-sight direction indicates a third location other than the first location, the second device is identified as an object of control. Sound data indicating speech of the user is acquired from a microphone, a control command corresponding to the sound data is generated, and the control command is transmitted to the object of control.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190378508 A1	TOUYAMA; Keisuke
US 20190022870 A1	MIYAZAKI; RYOUTA
US 20190304443 A1	Bhagwan; Varun
US 20140012587 A1	PARK; Sehwan
US 20160034253 A1	BANG; Han-min et al.

US 20140092007 A1	KIM; Do-wan et al.
US 20180053506 A1	KONUMA; TOMOHIRO
US 20130290001 A1	YUN; Hyun-kyu et al.
US 20170076716 A1	LEE; Kyung-min et al.
US 20160373269 A1	OKUBO; MASAFUMI et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        1/27/2022